DETAILED ACTION
The amendment filed on 9/13/22 has been received and considered. By this amendment, claims 1, 3, 4, 6, 7, and 13 are amended. Claims 18-20 are added. Claims 1-20 are pending in the application.
Claim Objections
In view of the amendments to claims 1 and 7, the claim objections made in the previous Office Action are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 9/13/22, with respect to the rejection(s) of claim(s) 1-3, 5-9, 11, 13-14, and 16 under 35 USC 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cruise et al. (PG Pub. 2014/0107251).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (PG Pub. 2014/0039459) in view of Cruise et al. (PG Pub. 2014/0107251).
Regarding Claims 1, 19 and 20, Folk discloses a liquid embolic agent delivery device (see microcatheter 100), comprising: an outer catheter (see outer catheter 102/112) comprising: a first elongated tube having an outer tube passage extending within it (lumen 120; see Fig. 2); a valve (see valve 140 or 348) disposed at a distal end of the first elongated tube and closing off the outer tube passage (see par. 33 and 42); a first hub (see manifold 166) connected at a proximal end of the first elongated tube (see par. 35 and Fig. 2); an inner catheter (see inner catheter 104/114) comprising a second elongated tube (see lumen 132) having a distal end (see end 128); wherein the inner catheter moves between a first position in which the distal end of the second elongated tube is positioned within the outer tube passage and proximal of the valve, and a second position in which the distal end of the second elongated tube is positioned through the valve (see par. 26 and 46; Figures 9B-9C). Folk does not disclose separate fluid sources for the embolic solvent and embolic agent. Cruise discloses a similar catheter that primes the catheter with a solvent first and then connects the embolic agent polymer to the catheter (see par. 45). The examiner considers the syringe containing the liquid embolic polymer is the second fluid source and the solvent syringe is the first fluid source-- both interchangeably connected to the catheter depending on whether the catheter is being flushed or the embolization process has started (see par. 46). It would have been obvious to one of ordinary skill in the art at the time of the invention to have two separate sources for the solvent and the agent because Cruise teaches it prevents premature embolic deposition and clogging of the catheter (see par. 45).
Regarding Claim 2, Folk discloses wherein the first hub has a first aperture (see proximal access port 168) and a second aperture (see proximal access port 110), both of which are connected to a first hub passage in communication with the outer tube passage (see par. 35 and Fig. 2).
Regarding Claims 3 and 11, Folk discloses wherein the valve is a duck-bill valve (see duckbill valve 302; par. 39).

    PNG
    media_image1.png
    230
    267
    media_image1.png
    Greyscale
Regarding Claim 5, Folk discloses the inner catheter further comprises a second hub located on a proximal end of the second elongated tube (see par. 36; modified Fig. 2). 






Regarding Claims 6 and 18, Folk discloses a balloon (see balloon 154) disposed on an outer surface of the first elongated tube (see Fig. 2) and connected to the outer tube passage by an aperture (see inflation holes 162) through the first elongated tube (see par. 34). Folk does not disclose that the balloon is at a proximal end of the elongated tube. It would have been obvious to one of ordinary skill in the art at the time of the invention to put the balloon at the proximal end since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167).
Regarding Claims 7-8, see rejections of similarly worded Claims 1 and 2 above.   
Regarding Claim 9, Folk discloses wherein the inner tube is positioned through the first access aperture of the first hub (see Fig. 2).
Regarding Claim 14, see rejection of similarly worded Claim 1 above. Folk further discloses an embolic composition including an embolic solvent and agent (see par. 28) that is passed through the inner catheter and delivered to a target location (see par. 12 and 26).

Claim(s) 4, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (PG Pub. 2014/0039459) in view of Cruise et al. (PG Pub. 2014/0107251), and further in view of Chomas et al. (PG Pub. 2012/0116351).
Regarding Claims 4 and 12, Folk discloses a valve but does not disclose that it is disposed at the outer distal tip of the first elongated tube. Chomas discloses a similar embolic delivery system with a valve (see valve 1803; par. 115) that sits at the outer distal tip of the catheter (see Fig. 18B). It would have been obvious to one for ordinary skill in the art at the time of the invention to place the valve externally because Chomas teaches it retains usable space within the lumen for sufficient infusion of embolic agents (see par. 114).
Regarding Claim 17, Chomas further discloses attaching the distal end of the inner catheter to a luer lock of the valve (see par. 126). It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the inner catheter to the luer lock because Chomas teaches it controls the passing of any embolizing agent (see par. 128).

Claim(s) 10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (PG Pub. 2014/0039459) in view of Cruise et al. (PG Pub. 2014/0107251) and further in view of Gelfand et al. (PG Pub. 2012/0172680).
Regarding Claims 10 and 15, Folk does not disclose a vacuum source. Gelfand discloses a similar embolization device (see par. 124) that uses a vacuum to pull out unwanted fluid. It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the vacuum source to the second access aperture to prevent fluid from perfusing downstream (see par. 124). 
Regarding Claims 13 and 16, Folk discloses a balloon (balloon 154) connected at a proximal end of the outer tube and being in communication with the first passage (see Fig. 2 and par. 42) for storing the embolic solvent after the embolic solvent has been withdrawn. The balloon is fluidically connected to the outer catheter lumen which forms the inflation lumen (via inflation holes 162), so any fluid in that lumen would be capable of entering the balloon and being stored there. It is also common for inflation lumens to be connected to suction to deflate the balloon for removal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCrory et al. (US Patent 6,139,520) discloses two separate sources feeding into the catheter (see Fig. 2)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792